TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2020



                                     NO. 03-20-00133-CV


                                 M. R. and F. M., Jr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the decree of termination signed by the trial court on January 28, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree of termination. Therefore, the Court affirms the trial

court’s decree of termination.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.